        Edward J. Maney, Trustee
    1   101 N. 1st Avenue, Suite 1775
        Phoenix, AZ 85003
    2   Telephone (602) 277-3776
    3
        Fax No. (602) 277-4103
        ejm@maney13trustee.com
    4
                                 IN THE UNITED STATES BANKRUPTCY COURT
    5
                                       FOR THE DISTRICT OF ARIZONA
    6
        In Re:                                             In Proceedings Under Chapter 13
    7

    8   CANDACE MAE SILVA SAMANTE                          Case No. 2:16-06888-DPC

    9                       Debtor(s)                      TRUSTEE’S MOTION TO DISMISS
   10

   11            COMES NOW Edward J. Maney, Trustee in the above-captioned Chapter 13

   12   Proceeding and states that the debtor(s) is/are in default under the terms of their Chapter 13
   13
        Plan. Plan payments are 3 months delinquent and no showing has been made of any just
   14
        cause for the default.
   15
                 Total delinquency as of this date: $2,400.00
   16

   17            The next scheduled payment is due: 01/15/2020

   18   Debtors is required to pay no less than $3,200.00 by 02/08/2020 to avoid dismissal of
   19
        this case.
   20
        The Trustee will lodge an order dismissing this case if the debtor(s) fail to meet one of the
   21
        following requirements:
   22

   23            1. All Plan payments must be current by 02/08/2020.

   24            2. The debtor(s) file a Notice of Conversion to a Chapter 7 with the Court and serve
   25                a copy on the Trustee.
   26
                 3. The debtor(s) file an Amended or Modified Plan including a Moratorium of Plan
   27
                     Payments with the Court and serve a copy on the Trustee.
   28



        Dated: See Electronic Signature
Case 2:16-bk-06888-DPC           Doc 71   Filed 01/08/20        Entered 01/08/20 09:20:06    Desc
                                             Page 1 of 3
    1
                                        Edward        J.
                                        EDWARD J. MANEY
                                        CHAPTER 13 TRUSTEE
                                                          Digitally signed
                                                          by Edward J.
    2                                   Maney,            Maney, Esq.
                                                          Date: 2020.01.08
    3                                   Esq.
                                     By:______________________________
                                                          07:23:14 -07'00'
                                        Edward J. Maney ABN 12256
    4                                   Chapter 13 Trustee
    5                                   101 North First Avenue, Suite 1775
                                        Phoenix, AZ 85003
    6                                   (602) 277-3776
                                        ejm@maney13trustee.com
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




Case 2:16-bk-06888-DPC   Doc 71   Filed 01/08/20   Entered 01/08/20 09:20:06   Desc
                                     Page 2 of 3
    1   CERTIFICATE OF MAILING FOR CASE NO. 2:16-06888-DPC
    2
        Copies of the foregoing mailed (see electronic signature below) to the following:
    3

    4   Attorney for Debtor (s):
    5   LERNER & ROWE LAW GROUP
        2701 E. Camelback Rd
    6   Suite #185
        Phoenix, AZ 85016-
    7

    8   Debtor (s):
        CANDACE MAE SILVA SAMANTE
    9   2017 E. ESCUDA RD
        PHOENIX, AZ. 85024-
   10

   11   ,

   12

   13

              Grace
                          Digitally signed
   14                     by Grace Harley
                          Date:
   15         Harley      2020.01.08
                          08:55:45 -07'00'
        By:________________________
   16       Trustee’s Clerk
   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




Case 2:16-bk-06888-DPC          Doc 71       Filed 01/08/20   Entered 01/08/20 09:20:06     Desc
                                                Page 3 of 3
